FILED
                           NOT FOR PUBLICATION                              FEB 27 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50492

              Plaintiff - Appellee,              D.C. No. 2:09-cr-01173-DSF-1

  v.
                                                 MEMORANDUM *
SYLVESTER IJEWERE,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                     Argued and Submitted February 13, 2012
                              Pasadena, California

Before: FARRIS and W. FLETCHER, Circuit Judges, and KORMAN, Senior
District Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Edward R. Korman, Senior District Judge for the
United States District Court for the Eastern District of New York, sitting by
designation.
      Sylvester Ijewere appeals the sentence imposed after he pled guilty to

Medicare fraud. He challenges the district court’s imposition of a (1) two-level

enhancement for abuse of a position of trust, (2) 12-level enhancement for causing

loss greater than $200,000, and (3) drug testing condition for his supervised

release. We affirm.

      We review the district court’s interpretation of the Sentencing Guidelines de

novo, its factual findings for clear error, and its application of the Sentencing

Guidelines to the facts for abuse of discretion. United States v. Holt, 510 F.3d

1007, 1010 (9th Cir. 2007). We review the district court’s imposition of a

supervised release condition for abuse of discretion. United States v. Apodaca, 641

F.3d 1077, 1079 (9th Cir. 2011).

      The district court did not err in finding that Ijewere abused a position of

trust. Ijewere’s role in the fraud had the “element of discretion” required for the

abuse of trust enhancement. United States v. Contreras, 593 F.3d 1135, 1136 (9th

Cir. 2010) (en banc) (adopting parts of panel opinion in United States v. Contreras,

581 F.3d 1163, 1166 (9th Cir. 2009)). Ijewere was responsible for evaluating the

patients to whom he provided equipment. See United States v. Miller, 607 F.3d

144, 149 (5th Cir. 2010).




                                           2
      The district court also did not err in calculating the loss amount. The district

court made a “reasonable estimate” of the loss in light of the evidence. United

States v. Lawrence, 189 F.3d 838, 846 (9th Cir. 1999). Further, the district court

adequately addressed Ijewere’s objections to the loss calculation by “expressly

adopt[ing] the [government’s] position” on the loss amount. United States v. Doe,

488 F.3d 1154, 1158 (9th Cir. 2007).

      Ijewere waived his right to appeal the drug testing requirement in his plea

bargain. Even if Ijewere had not waived that right, however, the district court did

not abuse its discretion. Drug testing is a mandatory condition of supervised

release. 18 U.S.C. § 3583(d).

      AFFIRMED.




                                          3